12/16/2021



                                                                                 Case Number: DA 21-0557



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Cause No. DA-21-0557

 ESTATE OF JAMES W. GROMILLER

 Acting through Executrix Nancy Newhams,

                        Plaintiff/Appellee,
                                                  ORDER FOR EXENTSION
         vs.                                            OF TIME

 ANDREW B. GROMILLER,

                        Defendant/Appellant.


         UPON MOTION BY Defendant/Appellant Andrew B. Gromiller, no

objection from Plaintiff/Appellee Nancy Newhams, and good cause appearing,

         IT IS HEREBY ORDERED that Defendant/Appellant Andrew B. Gromiller

Motion for Extension of Time to file his opening brief is hereby GRANTED.

Defendant/Appellant has an extension through February 2, 2022 to file his opening

brief.

         DATED this _____day of December, 2021



                                                   _____________________
                                                   Clerk of Court


                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        December 16 2021